  Case 16-71577      Doc 43     Filed 10/18/19 Entered 10/18/19 07:29:04          Desc Main
                                  Document     Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA

In re: Vickie L. Wise,                       §       Case No. 16-71577
                                             §
                                Debtor(s)    §       Chapter 13
                                             §
Christopher T. Micale, Trustee,              §
                                             §
                                Movant,      §
                v.                           §       Motion to Determine Mortgage
                                             §       Payment Under Rule 3002.1 and
U.S. Bank Trust National Association, as §           for Entry of Order to Show Cause
Trustee of the Igloo Series III Trust, and   §
                                             §
BSI Financial Services,                      §
                                Respondents. §


      MOTION TO DETERMINE MORTGAGE PAYMENT UNDER RULE 3002.1
               AND FOR ENTRY OF ORDER TO SHOW CAUSE


                                   NOTICE OF HEARING
              TAKE NOTICE: A preliminary hearing on this Motion will be
              held before the Court on December 2, 2019, at 11:00 A.M. for
              scheduling purposes, at the United States Bankruptcy Court,
              210 Church Avenue SW, Second Floor Courtroom, Roanoke VA
              24011. If you wish to be heard and participate, you must file a
              response within seven (7) days in advance of said hearing and
              attend the same. Failure to respond and appear may be
              construed as default and an order may be entered against you.
       NOW COMES THE TRUSTEE, seeking entry of an order that determines the amount of

the Debtor’s ongoing mortgage payment and that requires the Respondents named above to show

cause why sanctions should not be imposed, and shows as follows:

       1.     The Debtor, Vickie L. Wise, filed her voluntary petition with the Court on

December 1, 2016.




                                                 1
  Case 16-71577        Doc 43     Filed 10/18/19 Entered 10/18/19 07:29:04           Desc Main
                                    Document     Page 2 of 4




       2.        At the time of the filing of the Debtor’s petition, she was indebted to Wilmington

Trust, National Association, as trustee for VM Trust Series 3 (hereinafter “Wilmington Trust”), as

indicated by Proof of Claim 9.

       3.        At the time Claim 9 was filed, the same represented that the Debtor’s ongoing

monthly mortgage payment totaled $1,124.98, comprised of $949.40 principal and $175.58

escrow.

       4.        The initial chapter 13 plan confirmed by the Court directed the Trustee to disburse

the ongoing payments to Wilmington Trust, as did the subsequently confirmed plan.

       5.        On August 11, 2017, a first notice of mortgage payment change was filed with the

Court indicating a change in the Debtor’s monthly mortgage payment amount.

       6.        The Trustee processed the first notice of mortgage payment change and began

disbursing the amount required under the same.

       7.        On June 27, 2018, Claim 9 was transferred to U.S. Bank Trust National

Association, as Trustee of the Igloo Series III Trust, one of the respondents named herein.

       8.        After Claim 9 was transferred, the Trustee continued to disburse ongoing payments

in accordance with the notice of mortgage payment change filed on August 11, 2017, but to the

new recipient.

       9.        On October 9, 2019, a second notice of mortgage payment change was filed with

the Court, this time increasing payment on the escrow portion of the account from $175.58 to

$801.72.

       10.       The Trustee has the following concerns with respect to the second mortgage

payment change:




                                                  2
  Case 16-71577        Doc 43    Filed 10/18/19 Entered 10/18/19 07:29:04             Desc Main
                                   Document     Page 3 of 4




             a. The notice itself states that the current escrow payment is $175.58 although the

                previously filed notice of mortgage payment change had escrow at $256.10.

             b. The escrow analysis prepared by BSI Financial Services (the second respondent

                named herein) states that the anticipated escrow balance starting in November 2019

                is negative (-) $4,844.12 and will eventually reach negative (-) $5,905.60 in June

                2020, resulting in the shortage sought of $6,436.32 (or $536.36 per month). The

                Trustee is unable to reconcile this shortage given that the Trustee has made

                payments consistently and in accordance with prior filings in this Case.

       11.      The Trustee believes that the Respondents are either including pre-petition escrow

components in the ongoing post-petition calculations – a clear violation of the automatic stay

and/or violation of the confirmed plan’s res judicata effect – or are failing to apply funds received

properly toward the ongoing escrow and ongoing principal payments, which would likewise be

violations of the automatic stay and confirmed plan’s res judicata effect.

       12.      Accordingly, if shown that such violations are occurring, the Respondents should

be required to show cause why sanctions should not be assessed against it.

       13.      Given U.S. Bank Trust National Association’s nationwide scope and BSI Financial

Services’ past-conduct in mortgage servicing, the Trustee submits that a substantial penalty is

appropriate, including punitive damages.

       WHEREFORE, THE CHAPTER 13 TRUSTEE RESPECTFULLY PRAYS THIS COURT THAT:

       A. A hearing be held to determine the amount of the Debtor’s ongoing mortgage payment;

       B. That an order be entered requiring the Respondents to show cause why sanctions should

             not be imposed on the same in an amount of not more than $20,000.00; and

       C. That the Trustee have such other relief the Court deems necessary and proper.



                                                 3
  Case 16-71577       Doc 43     Filed 10/18/19 Entered 10/18/19 07:29:04             Desc Main
                                   Document     Page 4 of 4




                                             OFFICE OF THE CHAPTER 13 TRUSTEE
                                             CHRISTOPHER T. MICALE, TRUSTEE

                                             By:      /s/Jason B. Shorter
                                                      JASON B. SHORTER, ESQ.
                                                      Staff Attorney for the Office
                                                      of the Chapter 13 Trustee
                                                      15 SALEM AVE. SE, STE. 300
                                                      ROANOKE, VA 24011
                                                      (540) 342-3774 (PH)
                                                      (540) 342-3062 (FAX)

                                 CERTFICATE OF SERVICE

The Undersigned hereby certifies that on October 18, 2019 he uploaded a true and exact copy of
the foregoing Motion to the Court’s Electronic Case Filing System, notice of which shall be sent
by operation of the Court’s Electronic filing receipt to all parties entitled to receive notice
electronically, including, Counsel for the Debtor. Other parties were served via United States Mail
addressed as follows:

       Michelle R. Ghidotti-Gonsalves
       Ghidotti Berger LLP
       1920 Old Tustin Avenue
       Santa Ana CA 92705

       U.S. Bank Trust National Association
       As Trustee of the Igloo Series III Trust
       Attn: Mr. Gunjan Kedia, Chairman
       300 Delaware Avenue, 9th Floor
       Wilmington DE 19801-1608
       (Via First Class & Certified Mail Both)

       BSI Financial Services
       Attn: Gagan Sharma, CEO
       1425 Greenway Drive, Suite 400
       Irving TX 75038
       (Via First Class & Certified Mail Both)

                                                             /s/ Jason B. Shorter
MOTN1671577.001-001                                          JASON B. SHORTER, STAFF ATTORNEY




                                                  4
